DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
Amended claims 36-40, 42, 46-48, 52 and 55-56 are pending in the present application.
Applicants elected previously the invention of Group VII, which is drawn to a method of generating a livestock animal with no functional spermatogonial cells.
Applicants also elected previously the following species:  (a) the edited chromosomal sequence comprises no exogenously introduced sequence; (b) pigs; (c) SEQ ID NO: 164 from NANOS pig 1-1; and (d) CRISPR.  Additionally, in light of the prior art applied previously, the elected CRISPR/Cas9 species was examined together with the TALEN and zinc finger nuclease species.
Therefore, amended claims 36-40, 42, 46-48, 52 and 55-56 are examined on the merits herein with the above aforementioned species.

Response to Amendment


Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 36-40, 46-48, 52 and 55-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new ground of rejection.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.   
The instant claims encompass a method of generating a porcine animal or a progeny thereof with no functional spermatogonial cells comprising the steps recited in independent claim 36, including the step of genetically modifying a porcine embryo at one or both alleles encoding NANOS2 via any means or with any agent (e.g., TALEN, ZFN, CRISPR/Cas9, meganuclease, recombinase fusion protein, NANOS2-guide RNA and any polypeptide capable of effecting cleavage or integration of the NANOS target) to prevent functional NANOS2 gene expression and/or activity of NANOS2 from the modified allele or alleles to produce a genetically modified embryo with a mono-allelic or bi-allelic loss-of-function NANOS2 knockout, and to produce a homozygous porcine animal from said porcine embryo with a bi-allelic loss-of-function NANOS2 knockout, wherein the produced homozygous porcine animal is male then NANOS2 protein function in said produced homozygous porcine animal is eliminated but the produced homozygous porcine animal retains functional Sertoli cells in its testis that support development of viable sperm.  
specific essential or critical structural feature(s) that any polypeptide capable of effecting cleavage or integration of the NANOS2 target possesses to be used in combination with a NANOS2 guide RNA to mediate genetically modification of a porcine embryo to attain the desired results?  Even with the relatively well-characterized sequence-specific CRISPR-Cas9 system, Wu et al (Quant. Biol. 2:59-70, 2014) still discussed numerous factors that could affect target specificity of the CRISPR-Cas9 system include:  PAM, seed, Cas9/sgRNA abundance, target or guide sequence, accessibility of seed match genomic sites, abundance of seed match genomic sites, epigenetics, target sequence length, and sgRNA scaffold (section titled “Determinants of Cas9/sgRNA specificity” on page 6).  Wu et al also stated clearly “Despite intense study, the rules governing the specificity of Cas9/sgRNA targeting, especially target cutting and mutation remain elusive.  At this stage, it is still challenging to predict genome-wide off-targets of Cas9 with any significant confidence….The current rules of Cas9/sgRNA specificity are likely incomplete and biased” (see section title “Perspective” on page 11).  Even in November 2015 among the Class 2 CRISPR-Cas the activity of a C2c1 nuclease in vitro using a protein lysate from human 293FT cells expressing C2c1 (Figure 4); and predicted C2c2 nuclease to possess RNase activity (section titled “C2c2 contains two HEPN domains and is predicted to possess RNase activity” on page 387).  Additionally, what is the exact structure of a customized porcine NANOS2-specific meganuclease to be used in the claimed method, particularly there is a lack of straightforward meganuclease design principles, let alone for any non-sequence specific genome editing techniques such as the use of any recombinase fusion protein as encompassed by the instant claims?  Since the prior art before the effective filing date of the present application (07/14/2014) failed to provide guidance regarding to the issues discussed above as evidenced at least by the teachings of Fahrenkrug et al (US 2014/0359796), Zhang et al (US 8,865,406), Gregory et al (US 8,586,526), Gregory et al (US 8,313,926) and Tsuda et al (Science 301:1239-1241, 2003; IDS), it is incumbent upon the present application to do so.  The present application also fails to provide a representative number of species for a broad genus of means/agent used for genetically modifying a porcine embryo at one or both alleles encoding NANOS2 to prevent functional NANOS gene expression and/or activity of NANOS2 from the modified allele or alleles in a method of generating a porcine animal or a progeny thereof with no functional spermatogonia cells as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of means/agent used for genetically modifying a porcine embryo at one or both alleles encoding NANOS2 to prevent functional NANOS gene expression and/or activity of NANOS2 from the modified allele or alleles in a method of generating a porcine animal or a progeny thereof with no functional spermatogonia cells as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Amended claims 36-40, 42, 46-48 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Fahrenkrug et al (US 2014/0359796) in view of Tsuda et al (Science 301:1239-1241, 2003; IDS).  This is a modified rejection.
The instant claims are directed to a method of generating a porcine animal or a progeny thereof with no functional spermatogonial cells comprising the steps recited in currently amended claim 36, including producing a homozygous male porcine animal with a bi-allelic loss-of-function NANOS2 knockout that the NANOS2 protein function is eliminated via genetically modifying a porcine embryo but the homozygous male pig retains functional Sertoli cells in its testis that supports development of viable sperm.
With respect to the elected species, Fahrenkrug et al already disclosed at least a method of making a genetically sterile livestock animal (e.g., swine, sheep, cattle, horse), which animal comprises a genetic modification to disrupt a target gene selectively involved in gametogenesis, and the disruption of the target gene (heterozygous or homozygous disruption) prevents formation of functional gametes of the animal (see at least Abstract; Summary and particularly paragraphs 5-7, 10-11, 35, 38, 43, 45, 53-54, 58, 63, 66-75, 91, 95; Examples 8 and 11-12; Fig. 1).  The method comprises the steps of:  introducing into a livestock cell or a livestock embryo an agent (e.g., TALENs, Cas9/CRISPR nuclease, ZFNs) that specifically binds to a chromosomal target site of the cell and causes a double-stranded DNA break to disrupt a gene to selectively disrupt gametogenesis (e.g., TEN, ADAM1a, ADAM2, ADAM3, CKs2, DAZL); cloning the cell in a surrogate mother or implanting the embryo in a surrogate mother, with the surrogate mother thereby gestating the genetically sterile animal (paragraphs 35, 45, 53-54, 58, 63, 66-75, 91, 95; Examples 8 and 11-12).  Fahrenkrug et al taught a porcine transgenic embryo can be produced via somatic cell nuclear transfer a transgenic pig cell (e.g., embryonic blastomere, fetal fibroblast, adult ear fibroblast or granulosa cell) into an enucleated oocyte (paragraph 95).  Fahrenkrug et al also stated “The genetically sterile animal is thus made into a tool for dissemination of  the donor’s genetics and mating the animal with multiple females provides for a rapid spread of desirable genetic traits” (last sentence of paragraph 35); “TALEN-mediated genome modification, as well as modification by recombinase fusion molecules, provides for a bi-allelic alteration to be accomplished in a single generation….The ability to routinely generate bi-allelic KO cells prior to SCNT is a significant advancement in large animal genetic engineering.  Bi-allelic knockout has been achieved in immortal cell lines using other processes such as ZFN and dilution cloning…Another group recently demonstrated bi-allelic KO of porcine GGTA1 using commercial ZFN reagents” (paragraph 45); and “A genetic modification made by TALENs or other tools may be, for example, chosen from the list consisting of an insertion, a deletion, insertion of an exogenous nucleic acid fragments, and a substitution…The TALEN cleaves the DNA to make a double-strand break that is then repaired, often resulting in the recreation of an indel, or incorporating sequences or polymorphisms contained in an accompanying exogenous nucleic acid that is either inserted into the chromosome or serves as a template for repair of the break with a modified sequence” (paragraph 71).  In an exemplification, Fahrenkrug DAZL-KO boars lacking germ cells (Examples 11-12 and Fig. 13).
Fahrenkrug et al did not teach explicitly a method of generating a male pig with no functional spermatogonial cells by homozygously disrupting NANOS2 target gene, so that NANOS2 protein function in the produced male pig is eliminated but functional somatic Sertoli cells in its testis are retained that support development of viable sperms. 
Before the effective filing date of the present application (7/14/2014), Tsuda et al (Science 301:1239-1241, 2003; IDS) already disclosed the conserved role of nanos proteins in germ cell development, cloned and analyzed the function of nanos2 and nanos3 in mice by generating nanos2 and nanos3 knockout mice (see at least the Abstract; and Figures 1-2).  They found that nanos2 is predominantly expressed in male germ cells and the elimination of this gene results in a complete loss of spermatogonia whereas the elimination of nanos3 gene results in the complete loss of germ cells in both sexes.  Tsuda et al stated “Both heterozygous and homozygous knockout mice for either nanos2 or nanos 3 were viable and showed no apparent abnormalities.  However, the gonads of the homozygous mice showed defects, consistent with the expression patterns of nanos2 and nanos 3.  The defects in nanos2-null mice were observed only during male spermatogenesis.  The size and weight of the testes in 4-week-old null mice were reduced; the weight was about 30% of that of the wild type (Fig. 1C), and no germ cells were detected (Fig. 1, D and E).  In contrast, female gonads were morphologically and functionally normal and the homozygous female mouse was fertile… At E14.5, testicular cords were well organized even in the nanos2-null testis, and TRA104-positive germ cells were normally localized in testicular cords (Fig. 1, F and G).  However, from E15.5, some nansos2-null germ cells were localized outside of seminiferous tubules (Fig. 1, H and I) and the number of germ cells was reduced. In E18.5 testes, the number was greatly reduced (Fig. I, J and K) and no germ cells were seen after 4 weeks (Fig. 1, D and E)” (page 1240, second paragraph of first column continues to first paragraph of third column).  Based on the above disclosure, the only differences between 4-week-old nanos2-null mice and wild-type mice are the reduced size and weight of the testes and the absence of germ cells in nanos2-null male mice.  There is no apparent defect in the organization of testicular cords and/or morphology of testes in nanos2-null mice at E14.5, E16.5, E18.5 or at 4 weeks compared to wild-type mice (Fig. 1 C-K), indicating and/or suggesting that somatic cells supporting the organization of testicular cords and morphology of testes such as Sertoli cells in testes in nanos2-null male mice are still functional.  Additionally, please note that nanos2 is predominantly expressed in male germ cells (NOT Sertoli cells or other somatic cells in testes) and the elimination of this gene results in a complete loss of spermatogonia and therefore it should not have any effect on somatic cells such as Sertoli cells in the testes.  Moreover, consistent with the above reasoning with respect to Nanos2-null mice in prior art the instant specification even stated explicitly “Importantly, inactivation of Nanos 2 in mice results in loss of germ cells in male embryos only around E15.5.  Thus the germline is completely lacking at birth in male mice but testicular somatic support cell populations are functionally intact” (page 28, lines 18-21). 
a sterile male pig by disrupting homozygously the target gene encoding a NANOS2 protein, and utilizing such genetically modified male pig as a tool for dissemination of a porcine donor’s genetics, in light of the teachings of Tsuda et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Tsuda et al already disclosed the conserved role of nanos proteins in germ cell development; generated successfully viable nanos2 and nanos3 knockout mice; and found that nanos2 is predominantly expressed in male germ cells and the elimination of this gene results in a complete loss of spermatogonia.  Particularly, Fahrenkrug et al already disclosed to disrupt any target gene selectively involved in gametogenesis for producing a genetically sterile livestock animal (e.g., swine, sheep, cattle, horse).
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Fahrenkrug et al, and Tsuda et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of Fahrenkrug et al,  and Tsuda et al as set forth above is indistinguishable from the method as claimed; including the generation of a male porcine animal with no functional spermatogonial cells by homozygously disrupting NANOS2 target gene, so that NANOS2 protein function in the produced male porcine animal is eliminated but functional somatic Sertoli cells in its testis are retained to support development of viable sperm.  Please note that where, as or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
 Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment dated 07/27/2021 (pages 9-14) along with the 1.132 Declaration of Dr. Jon Oatley filed on 07/27/2021 have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the combination of Fahrenkrug and Tsuda and does not teach all elements of the present claims; does not have an apparent reason to combine the elements in the art in an attempt to arrive at the presently claimed invention due to the unpredictability in the field; and does not provide one skilled in the art with a reasonable expectation of success.  Applicant argued that the Fahrenkrug reference does not teach, suggest and/or providing guidance for the in a pig lacking spermatogonial cells while retaining functional Sertoli cells that support development of viable sperm in its testis as presently claimed; and that the Tsuda reference fails to cure these deficiencies of the Fahrenkrug reference.  Applicant argued that like the Fahrenkrug reference, the Tsuda reference also provides no guidance or indicating regarding retention of functional Sertoli cells in its murine NANOS2 null mice because a person of ordinary skill in the art would reasonably understand that early embryonic observations of gross morphology are not informative for eventual functional capacity of the gonads which require such supportive functional Sertoli cells for sperm production in a spermagonia stem cell (SSC) transplant context.  Applicant referred the examiner to the 1.132 Declaration of Dr. Oatley explaining the criticality of functional Sertoli cells to support the development of sperm from spermatogonial stem cells and particularly the shortcomings of the Tsuda reference and the unpredictability surrounding implementation of NANOS2 knockouts in livestock organism.  With respect to the Tsuda reference, Dr. Oatley argued that the reference is limited to the production of sterile NANOS2 knockout mice without any evidence that the genetically sterilized mice retain the requisite somatic tissue in the testes that would support production of viable sperm.  Dr. Oatley noted that Fig. 1E in the Tsuda reference shows remnants of seminiferous tubules in a cross-section of testicular from a 4-week old NANOS2 KO male mouse with intact basement membranes but the epithelium within is completely disrupted and starkly different compared to the image in Fig. 1 D taken from a control animal.  Due to the lack of epithelium neither germ cells nor Sertoli cells can be observed morphologically, and although clearly germ cells are lacking based on his experience he would have no way to determine whether Sertoli cells are definitely present let alone their relative morphology or biological function.  Due to the lack of critical information regarding the somatic tissue in the testes of the Tsuda reference, coupled with the described loss of testes weight and size at four weeks post-birth and if any inference is to be obtained from this description is that the somatic tissue is altered and unlikely to support functional spermatogenesis and viable sperm production.  Accordingly, Dr. Oatley argued that a knockout of NANOS2 in livestock animals could lead to simultaneous ablation of germ cells and retention of Sertoli cells as described in the present application was “unexpected” and “surprising” in view of Tsuda reference.  
First, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Fahrenkrug reference does not have to teach homozygous knocking out NANOS2 alleles in the genome of a pig.  It also appears that Applicants considered each of the cited references in total isolation one from the others without taking into account of the overall teachings from all of the cited references.
Second, with respect to the limitation “the produced homozygous porcine animal retains functional Sertoli cells in its testis that support development of viable sperm” please note that the teachings of the supporting Tsuda reference are not necessarily limited only to Fig. 1E showing remnants of seminiferous tubules in a cross-section of testicular from a 4-week old NANOS2 KO male mouse with intact basement low magnification and/or only a very small cross-section of a testes of NANOS2 KNO male mouse with complete ablation of germ cells) to conclude that the epithelium is completely disrupted, and certainly the authors Tsuda et al did not make such observation but simply stating “The size and weight of the testes in 4-week-old null mice were reduced; the weight was about 30% of that of the wild type (Fig. 1C), and no germ cells were detected (Fig. 1, D and E)” (page 1240, middle col., second paragraph).  Although Tsuda et al did not assess the presence of Sertoli cells using specific molecular markers in Fig. 1E and Dr. Oatley could not determine whether Sertoli cells are definitely present in Fig. 1E based on his experiences, an ordinary skill in the art would be able to infer from the overall teachings of the Tsuda reference to expect that somatic cells supporting the organization of testicular cords and morphology of testes such as Sertoli cells in testes of nanos2-null male mice remain intact and functional.  First, an ordinary skill in the art would readily recognize that nanos2 gene knockout in mice has no effect on the formation of functional somatic cells such as functional Sertoli cells because at E14.5 testicular cords (should be seminiferous tubules) were well organized in the nanos2 knockout testes with TRA104-positive germ cells were localized in the testicular cords; otherwise germ cells would not be viable and detected.  Second, since the expression of nanos2 was restricted to the developing male PGCs (NOT in Sertoli cells or other somatic cells in testes) and the defects of nanos2-null mice were observed only during male spermagotogenesis with number of germ cells was reduced first at E15.5, greatly reduced at E18.5 and complete absence of germ cells after 4 weeks in nanos2 knockout male nanos2 gene expression resulting in a complete loss of spermatogonia should not have any effect on Sertoli cells and other somatic cells in the testes.  Moreover, consistent with the above reasoning, with respect to disclosed Nanos2-null mice in the prior art the instant specification even stated explicitly “Importantly, inactivation of Nanos 2 in mice results in loss of germ cells in male embryos only around E15.5.  Thus the germline is completely lacking at birth in male mice but testicular somatic support cell populations are functionally intact” (page 28, lines 18-21).  Accordingly, the combined teachings of Fahrenkrug and Tsuda meet every limitation of the instant claims and nothing is “unexpected/surprising”.
Third, as for Applicant' s argument that the cited references do not provide any suggestion or motivation to make the combination set forth by the examiner, Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Please refer to the above modified 103 rejection for the rationale/motivation for combining the teachings of Fahrenkrug and Tsuda.
Fourth, regarding to the presently claimed invention there is nothing that is unpredictable especially in light of the teachings of Fahrenkrug et al and Tsuda et al already set forth in the 103 rejection of record.  With respect to prior art in the form of Exhibits C-G in the 1.132 Declaration of Dr. Oatley, the examiner noted that they are related to approaches for germline depletion using chemotoxic drugs (e.g., busulfan), direct irradiation and mutating c-Kit gene which are vastly distinct from the present claimed invention.  Please note that Fahrenkrug et al already generated successfully DAZL-KO boars lacking germ cells in an exemplification using DAZL-specific TALENs (Examples 11-12 and Fig. 13).  
Fifth, please note that the standard under 35 U.S.C. 103 is a reasonable expectation of success.  To further support the Examiner’s position, before the effective filing date of the present application (07/14/2014) Pitman et al reported that Dazl-KO and FancD2-KO mice and BMP15-KO sheep are animal models in which germ cells or oocytes are lost at specific stages of follicular formation or growth, leaving behind clusters of residual, but healthy somatic cells (Abstract).  Additionally, totally consistent with the teachings of Tsuda et al Applicant also stated explicitly and clearly We expect heterozygous males to have normal testis growth and dimensions, whereas homozygous males are expected to show reduced testis growth and small testes at puberty due to a lack of germ cells……We expect heterozygous males to show normal testis structure with seminiferous tubules populated with Sertoli and germ cells, whether homozygous males are expected to have a Sertoli cell-only morphology and the complete absence of germ cells” (page 69, lines 12-19).

Examiner’s Remark
	The prior art does not teach nor fairly suggest an edited NANOS2 allele comprising the nucleic acid of SEQ ID NO: 164 (an elected species). 

Conclusions
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633